Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum announces management changes CALGARY, May 14 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) wishes to announce the resignation of Mr. Tim Millar, Vice President, General Counsel & Corporate Secretary, to pursue other opportunities effective May 31, 2009. The Company also announces that Mr. David Horn will join Compton in a new position as Vice President, Business Development and Land, effective May 19, 2009. Mr. Horn's career spans over 25 years of acquisition and divestiture and land experience in the petroleum industry, having executed over $5 billion in corporate and asset acquisitions and divestitures during this time.
